ORDER
PER CURIAM:
J.E.B. (Mother) and D.E. (Father) appeal the judgment of the trial court terminating their parental rights in their four minor children. The court terminated the parental rights of Mother and Father in the children based on section 211.447.4(2)(d), RSMo Cum.Supp.1998, repeated failure to provide the children with adequate food, clothing, shelter, or education, and section 211.447.4(3)(a) and (b), *678RSMo Cuxn.Supp.1998, persistence of conditions that led to the assumption of jurisdiction of the children. Mother and Father contend that insufficient evidence was presented to support the termination of their parental rights based on these grounds. Father also argues that insufficient evidence was presented to support the court’s findings regarding the factors of section 211.447.6, RSMo Cum.Supp. 1998. The judgment of the trial court is affirmed. Rule 84.16(b).